Opinion by
Judge MacPhail,
The Pennsylvania Department of Transportation, Bureau of Traffic Safety (Department) appeals from an order of the Court of Common Pleas of Allegheny County which sustained the appeal of Chris Pinhas (Appellee) from the suspension of his motor vehicle operators license.1
*585On March 3, 1980, Appellee received a citation for speeding. He was convicted of this offense on April 11, 1980, and as a result three points were assessed against his record. On May 4, 1980, Appellee was cited for reckless driving and assessed three more points. On January 6, 1981, Appellee was required to take a special examination due to his accumulation of six points. He passed this examination, and two points were accordingly removed from his record.
On October 19, 1980, Appellee was again cited for speeding. Three more points were accordingly assessed, bringing his new point total to seven. On June 6, 1981, a departmental hearing was held, as a result of which a fifteen day license suspension was imposed.
Appellee appealed his suspension to the court of common pleas, which held a hearing on November 18, 1981, and issued an order on the same date, sustaining the appeal and directing that the three points assessed as a result of the April 11, 1980 conviction be removed, due to a still pending appeal from that conviction.2
The sole basis for the Departments appeal to this Court is the contention that the court of common pleas erred as a matter of law in concluding that the Department may not assess points until an appeal from a conviction is dismissed.
The Department is quite correct that pursuant to the provisions of Section 1535(a) of the Vehicle Code, 75 *586Pa. C. S. §1535(a), upon conviction points are to be assessed as of the date of the violation and are not required to be expunged upon the taking of an appeal. Department of Transportation, Bureau of Traffic Safety v. Pompeo, 73 Pa. Commonwealth Ct. 414, 458 A.2d 327 (1983); Department of Transportation, Bureau of Traffic Safety v. Sheets, 49 Pa. Commonwealth Ct. 175, 410 A.2d 1295 (1980). We therefore agree that the trial court erred in sustaining Appellees suspension appeal on the basis of an outstanding appeal from a conviction where points were assessed under Section 1535(a). The trial courts order must be reversed.
Order
The order of the Court of Common Pleas of Allegheny County, No. SA 1169 of 1981, dated November 18, 1981 is hereby reversed and the order of the Department of Transportation, Bureau of Traffic Safety, is reinstated.

 This case was assigned to the writer of the opinion on May 7, 1986. By a prior order of this Court, the Appellee was precluded from filing a brief.


 At the hearing before the trial judge on November 18, 1981, the Appellee testified that he appealed his April 11, 1980 speeding conviction to the Court of Common Pleas and heard nothing further regarding it. The trial judge at the conclusion of the hearing stated: T am going to check. You will hear from me.” No further testimonial record was ever made, but the court order filed later that day stated that the appeal was taken April 11, 1980, that there had been no final disposition, and that the appeal was docketed at SA 371 of 1980.